Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiples references that sets forth each and every claimed limitation. In particular, the combination of the base steel sheet having the claimed composition with the Ni-Co-Fe having the structure and composition as claimed was not turned up in a search of the prior art. 
It is noted that the International Searching Authority failed to turn up a reference or a combination of multiple references on the International Search Report of the corresponding PCT Application that demonstrates a lack of novelty or inventive step. A Decision to Grant A Patent or to Grant Registration was issued within the corresponding Japanese Patent Application 2019568778 on 2 June 2020. 
The closest prior art turned up in a search of the prior art was U.S. Patent Application Publication Number 2014/0050971 (Tomomori). Tomomori is directed to a surface-treated steel sheet for battery cases is provided which comprises a nickel-cobalt alloy layer formed at the outermost surface of a plane to be an inner surface of a battery case, wherein a Co/Ni value at the surface of the nickel-cobalt alloy layer is within a range of 0.1 to 1.5 as determined by Auger electron spectroscopy analysis. (Abstract) The steel has a composition of C: 0.045 wt %, Mn: 0.23 wt %, Si: 0.02 wt %, P: 0.012 wt %, F: 0.009 wt %, Al: 0.063 wt %, N: 0.0036 wt %, and remainder: Fe and inevitable impurities. (¶47) This reference does not set forth the ferrite grain size and the structure of the Ni-Co-Fe alloy plated layer as set forth within the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784